People v Thomas (2015 NY Slip Op 03924)





People v Thomas


2015 NY Slip Op 03924


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Clark, JJ.


15025 6168/09

[*1] The People of the State of New York, Respondent,
vDarren Thomas, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered March 21, 2012, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant's constitutional speedy trial claim is unreviewable because he has not supplied minutes for the great majority of the adjournments in this case (see People v Arroyo, 93 AD3d 608, 609 [1st Dept 2012], lv denied 19 NY3d 957 [2012]). Contrary to defendant's argument, these minutes are necessary because of their bearing on the critical issue of the reasons for the delay.
To the extent the present record permits review, we conclude, after considering the factors set forth in People v Taranovich (37 NY2d 442, 445 [1975]), that defendant's constitutional right to a speedy trial was not violated. Although the 27-month delay between defendant's arrest and guilty plea was lengthy, almost all of that delay is attributable to defendant's extensive motion practice and adjournment requests, as well as competency proceedings and complications arising from defendant's choice to represent himself (see People v Parris, 106 AD3d 555, 556 [1st Dept 2013], lv denied 21 NY3d 1018 [2013]). Furthermore, defendant has not established that he was prejudiced by the delay.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK